Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation “injector nozzle” and “glow plug” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the nitrogen” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests removing the word “the” before “nitrogen”.
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.  In particular the claims are replete with alternative language which encompass many species, (see at least claims 1, wherein an air/ammonia mixture is ignited and then claim 2 refers to an “air independent propulsion”;  claim 2 has various instances of alternative language. Claims 3 and 4 are contrary to “a zero emission propulsion system” since they refer to “where no complete zero emission is required” and also improper alternative language “other fuels such as biofuels or fossil fuels”, and “possibly as a main fuel”, etc. etc.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 (as best understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiltner et al (US 2003/0200939) in view of Black et al (US 2008/0256933).  Hiltner et al at Figure 1 and paragraphs 2-5 teach applicant’s invention in that a pilot fuel of hydrogen is introduced at a pre-chamber (104) via fuel supply line D and intake valve (114) which is ignited by igniter 116.  The main fuel is supplied by line E into the main chamber and is ignited by the pilot fuel from the pre-chamber.  As discussed at paragraphs 2-5 of Hiltner, the main fuel (for example natural gas) is difficult to ignite and therefore by using hydrogen in the pre-chamber it can be more easily ignited.  However, Hiltner does not teach the use of ammonia as the main fuel.  
Black et al teaches an internal combustion engine which uses ammonia as a main fuel and includes a pre-chamber (120) for supplying hydrogen as a pilot fuel for aiding in ignition of the main ammonia fuel. Black et al also recognizes at paragraphs 12-18 and 36-39, that ammonia is difficult to ignite and that a pre-chamber aids in ignition.  
It would have been obvious to one of ordinary skill in the art to have used an engine having the structure taught by Hiltner et al to be supplied with ammonia as a main fuel and to have used a pilot fuel such as hydrogen as taught by both of Hiltner and Black since this would have allowed for easier ignition of ammonia and for the added advantage of ammonia combustion being  “zero emissions” vs a hydrocarbon fuel.  Claims 2-8 are not further addressed pending correction and clarification of the 35 U.S.C. 112 issues discussed above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK R SOLIS whose telephone number is (571)272-4853.  The examiner can normally be reached on Monday - Friday 9 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ERICK R SOLIS/Primary Examiner, Art Unit 3747